DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Status
This Office Action is in response to the remarks and amendments filed on 7/26/2022.  Claims 1-13 and 15 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-12 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Schalla et al (EP 2386811A2) in view of Tyler (US 4999741)
Regarding claim 1, Schalla teaches a replaceable thermal heating or cooling (RTHC) device, comprising: a housing (cold tray housing 82) including a control section (fan module 134) and a thermal section (cold tray 80) attachable to the control section (cold tray 80 is coupled to cold tray 134 and fluidly communicates with fan module 134, col 6 paragraph 0014), one or more lateral slots (cold tray 80 may include longitudinal recesses 92 formed along lateral sides of the cold tray 80, col 10 paragraph 0028) set into each of a left side (lateral side 90) and a right side (lateral side 90) of the housing (cold tray housing 82), the one or more lateral slots (lateral side 90) configured to slidably engage with lateral guides (vertically spaced tray supports 48 and 50, as shown on figure 7, 11 and 12) set into left and right interior sidewalls of an aircraft food storage compartment to secure the RTHC device therein, the thermal section comprising: one or more air channels (cold pack air channels, 192 and lower fan duct 156) configured to accept a circulating air stream (an air stream as arrows, as shown on figure 6) forced therethrough; at least one rear exhaust vent (lower fan outlet 160 adjacent to end wall 18) arranged on a bottom surface (arranged on the bottom surface, as shown on figure 8) of a rear section (rear section of cold tray 80, as shown on figure 7) of the thermal section (cold tray 80), the at least one rear exhaust vent configured to exhaust the circulating air stream from the one or more air channels into the aircraft food storage compartment (air discharging outwards via outlet 160 from air channel 192, as shown on figure 30); and at least one thermal pack (cold pack 180) including a pliable temperature storage medium encapsulated within a perforated membrane (phase change material 190 may be formed as a polymer gel formulation which may be contained or housed within a cold pack 180 having a flexible construction, col 22 paragraph 0069), the temperature storage medium configured for controlled heating or chilling the circulating air stream by contact (phase change material 190 is preferably selected to provide a relatively high rate of absorption of heat contained in the air flowing past the cold pack, col 22 paragraph 0070) therewith; and the control section (fan module 134) comprising: at least one air intake (lower fan inlet 154) arranged on a bottom surface of the control section (via fan module 134, as described on col 25 paragraph 0079 and figure 26), the at least one air intake (lower fan inlet 154) in communication with the one or more air channels (in communication with lower fan duct 156 col 25 paragraph 0079), the at least one air intake configured to admit the circulating air stream (lower fan inlet 154 and passes through the lower fan duct 156 and is then is discharged into the container interior 42 through lower fan outlet 160, col 25 paragraph 0079); one or more scroll fans configured to drive the circulating air stream through the at least one air intake (upper and lower fans 142, 152 may be provided for discharging air in any direction within the container interior 42, col 7 paragraph 0018); at least one rechargeable battery operatively coupled to the one or more scroll fans (battery pack 166 may provide power to the upper and lower fans 142/152, col 8 paragraph 0019); and one or more indicators operatively coupled to at least one of the scroll fans and the at least one rechargeable battery (battery indicator 168 coupled onto cold tray 80 which includes 142 and 152, Figure 20), the one or more indicators configured to display one or more alerts (battery status indicator 168 may provide an indication of low-level power, 168 may indicate level of available power such that battery pack may need to be replaced, col 11 paragraph 0030).
Schalla teaches the invention as described above but fail to teach wherein the perforated membrane comprises at least one of a silicon- based material or a polyimide film and is configured for controlled gradual dissipation of heat or cold.
However, Tyler teaches wherein the perforated membrane (perforated membranes, col 2 lines 21-26 of Tyler) comprises a polyimide film (membranes comprised of polyimide, col 2 lines 21-26 of Tyler) and is configured for controlled gradual dissipation of heat or cold (one of the ordinary skill in the art would determine that flexible thermally conducting membrane allows the heat to pass through the perforated membranes in order to not overheat the devices within the housing).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the container system in the teachings of Schalla to include the perforated membrane comprises at least one of a silicon-based material or a polyimide film and is configured for controlled gradual dissipation of heat or cold in view of the teachings of Tyler to provide a second membrane, for example, of a polymer, in contact with the thermally conducting membrane, thermally conducting material being located in apertures in the second membrane in the region of the housing.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein the thermal section is attachable to the control section via one or more of a locking catch and a locating pin (fan module 134 is coupled to cold tray 80, may be provided with an opening that fluidly communicates with fan module 134, col 6 paragraph 0014 of Schalla). 
Regarding claim 3, the combined teachings teach wherein the thermal section is capable of being heated to a desired temperature (refrigerant 188 is not limited top the air temperature at which the container 42 is to be maintained, col 24 paragraph 0076 of Schalla).
Regarding claim 4, the combined teachings teach wherein the thermal section is capable of being chilled to a desired temperature (pcm 190 having a relatively high latent heat may be desired for maintaining the container interior 42 at a relatively low temperature, col 24 paragraph 0075 of Schalla).
Regarding claim 5, the combined teachings teach wherein one or more of the thermal sections and the at least one thermal pack (cold pack 180 of Schalla) is partially lined with insulating material (may comprise a flexible polymeric film formed as a pouch containing the phase material, col 22 paragraph 0069 of Schalla).
Regarding claim 6, the combined teachings teach wherein the one or more indicators (battery indicator, 168 of Schalla) are oriented toward an access door of the food storage compartment (battery indicator 168 faces door inner surface 44, figure 1 of Schalla).
Regarding claim 7, the combined teachings teach wherein the at least one rechargeable battery (battery pack 166 of Schalla) includes at least one external connection port configured to accept a charge (inductive charging unit 220is activated by EMF 28 when generated by transmitter 222 and is coupled to receiver 224 that charges battery pack 166, col 27 paragraph 0087 and 0089 of Schalla). 
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
Regarding claim 8, the combined teachings teach wherein the one or more alerts (indicator 168 of Schalla) are associated with at least one of: a charge status of the at least one battery (indication of low level of power remaining in battery pack 166, col 11 paragraph 0030 of Schalla); and an active status of the one or more scroll fans (door sensor 28 that sends a signal to circuit 172 that shuts off fans 142 and 152 when sensed that door 20 is left open, col 12 paragraph 0032 of Schalla).
Regarding claim 9, the combined teachings teach wherein the one or more indicators (168 of Schalla) include at least one of: a visual indicator configured to display a visual alert; and an aural indicator configured to generate an audible alert (indicator 168 may be mounted on cart door 20 to provide a visual and auditory signal representative of the amount of available power, col 11 paragraph 0030 of Schalla). 
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
 	Regarding claim 10, the combined teachings teach wherein the control section further comprises: at least one control switch configured to activate and deactivate the one or more scroll fans (logic circuit 172 controls the operation of upper fan 142 and lower fans 152, 0019 of Schalla).
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 11, the combined teachings teach wherein the control section further comprises: at least one sensor configured to sense a temperature (temperature sensors 174 to sense the air temperature of the container interior 142, 0019 of Schalla).
Further, it is understood, claim 11 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 12, the combined teachings teach wherein the one or more alerts (168 of Schalla) are associated with the sensed temperature (indicator 168 gives off an auditory and visual alarm when battery pack 166 is low on power, in which 166 powers fans 142 and 152 which are activated by the sensors 174 to control the temperature to container 42. Therefore, if there is an alert in which the temperature is not within range could be due to the fans 142 and 152 not functioning, which includes battery pack 166 low on power, you would get an alarm on indicator 168, col 7 & 8 paragraphs 0019, 0020 and col 11 paragraph 0030 of Schalla).
Regarding claim 15, the combined teachings teach further comprising: a galley cart (galley cart 12, col 9 paragraph 0023 of Schalla) transportable via one or more casters (casters 64 of Schalla) attached to the underside, the galley cart (12 of Schalla) including: one or more internal compartments configured to store food products and refreshments (container 42 houses vertically spaced tray supports 48 configured to store multiple food products, col 10 paragraph 0028 of Schalla); and at least one cooling tray (tray, 120 of Schalla) disposed within the internal compartments, the cooling tray configured to store a quantity of dry ice (cold pack 180 is configured to house any type of refrigerant 188 that may include dry ice as phase change material 190, col 21 and 22 paragraphs 0068 and 0070 of Schalla) ; the RTHC device configured for stowage within the cooling tray (cold 80 is configured within cooling tray housing 82, figure 30 of Schalla). 
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Schalla et al (EP 2386811A2) in view of Tyler (US 4999741) and in further view of Loon (US 20060162343A1)
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the control section includes a handle, the RTHC device capable of being carried via the handle.
However, Loon teaches wherein the control section (body 13 of cooling unit, pg4 paragraph 0039 of Loon) includes a handle, the RTHC device capable of being carried via the handle (housing will have been placed on a trolley frame with wheels and preferably also a push/pull handle, pg4 paragraph 0039 and figure 5 of Loon).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cold tray galley cart in Schalla to include the control section that has a handle, the RTHC device capable of being carried via the handle in view of the teachings of Loon to achieve higher mobility in the cart to be used as a service trolley in an aircraft or train.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
In response to the arguments (page 14) that the “cited references fail to at least disclose, teach, or suggest "the thermal section comprising at least one rear exhaust vent arranged on a bottom surface of a rear section of the thermal section, the at least one rear exhaust vent configured to exhaust the circulating air stream from the one or more air channels into the aircraft food storage compartment”, the examiner disagrees. For clarity, Schalla teaches “thermal section (cold tray 80) comprising of: at least one rear exhaust vent (lower fan outlet 160 adjacent to end wall 18) arranged on a bottom surface (arranged on the bottom surface, as shown on figure 8) of a rear section (rear section of cold tray 80, as shown on figure 7) of the thermal section (cold tray 80), the at least one rear exhaust vent configured to exhaust the circulating air stream from the one or more air channels into the aircraft food storage compartment (air discharging outwards via outlet 160 from air channel 192, as shown on figure 30)”, therefore the Applicant’s argument is not persuasive and rejection is maintained. 
In response to arguments that “the cited references fail to at least disclose, teach, or suggest "the control section comprising at least one air intake arranged on a bottom surface of the control section". For clarity, Schalla teaches “control section (fan module 134) comprising: at least one air intake (lower fan inlet 154) arranged on a bottom surface of the control section (via fan module 134, as described on col 25 paragraph 0079 and figure 26)”, therefore the Applicant’s argument is not persuasive and rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763